DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11022708 in view of US7668044. US11022708 teaches in the claims all the limitations except for claim limitation of supplying power to seismic node.  US7668044 claims (claim 1) the limitation of supplying power to the seismic node.
(1. A data offload and charger unit for simultaneously retrieving data from a plurality of seismic data acquisition units and recharging such seismic data acquisition units, the data offload and charger unit comprising: a frame defining a plurality of stations for one of the seismic data acquisition units such that power may flow from the data offload and charger unit to the respective one of the seismic data acquisition units and data may flow from the respective one of the seismic data acquisition units to the host computer simultaneously and such that interfacing the respective one of the seismic data acquisition units with a respective one of the integrated power and communications ports activates a connection signal prompting the respective one of the seismic data acquisition units to switch from a first clock frequency to a second clock frequency, wherein: the first clock frequency is slower than the second clock frequency; the respective one of the seismic data acquisition units operates at the first clock frequency while being powered by at least one battery; and the respective one of the seismic data acquisition units operates at the second clock frequency while data is flowing to the host computer; and communications links between the host computer and each integrated power and communications port).

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR 
The following table illustrates said independent claim limitation congruency with the limitation taught by US7668044).

Present Application
US11022708
21. (New) A docking station configured to receive different types of seismic nodes, the docking station comprising:
a frame; and
docking modules attached to the frame, each docking module including plural docking bays, the docking bays being configured for supplying power to and transferring seismic data from a seismic node docked therein,
wherein at least one of the docking modules is configured to accept interchangeable ports that include digital ports and analog ports, the analog ports and the digital ports sliding out and into one of the plural docking bays.
1. A docking station for receiving different types of seismic nodes, the docking station comprising: a frame; a control module attached to the frame; plural docking modules attached to the frame, wherein each docking module includes plural docking bays; a monitor attached to the frame and configured to display information about the plural docking modules; and a network connection device attached to the frame and configured to provide data transfer capabilities for each docking 

docking modules, each docking module including plural docking bays;

a control module configured to control supplying power to and transferring seismic data from a seismic node docked in one of the plural docking bays; and
a network connection device configured to provide data transfer capabilities for each of the plural docking bays,
wherein at least one of the docking modules is configured to accept interchangeable ports including analog ports and digital ports, the analog ports and the digital ports sliding out and in one of the plural docking bays.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184